DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-2, 4-5, 7-12, 14-17, and 19-24 are pending.
	Claims 3, 6, 13, and 18 are canceled by Appellant.

Claim Objections
2.	Claim 24 is objected to because of the following informalities:  
Claim 24 fails to end the sentence with a proper punctuation.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or non obviousness.
3.	Claims 1-2, 4-5, 7-12, 14-17, and 19-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Despiegel et al. [US 20180068172] in view of Danila-Dumitrescu, et al. [US 20180248902]. 
Claim 1:	Despiegel teaches a method, comprising: [Despiegel: 00]
obtaining data from a plurality of data sources associated with a monitored physical location for storage into a data repository; [Despiegel: 00]
processing the data to generate **substantially continuous time-series data  [**as rejected under a secondary reference, discussed below] for a plurality of distinct features within the data; [Despiegel: 0019; distinct features can be given the broadest reasonable interpretation (BRI) as clothes, biometric features or face lines which is human properties per se]
applying the **substantially continuous time-series data [**as rejected under a secondary reference, discussed below] for the plurality of distinct features to at least one machine learning baseline behavioral model [Despiegel: 0024, 0051; i.e. temporal model] to obtain a probability distribution representing a behavior of the monitored physical location over time [Despiegel: 0020; monitored physical location per BRI may include a device (i.e. camera, sensor) or place], wherein an anomalous human presence at the monitored physical location is identified based on a deviation from the at least one machine learning baseline behavioral model [Despiegel: 0009, 0043; history of positional and temporal information is thus available and the checking of consistency makes it possible to detect an anomaly], and wherein the probability distribution comprises a multi-dimensional probability distribution representing one or more human properties, wherein the multi-dimensional probability distribution takes into account [Despiegel: 0032; positional information represents the dimensions of the zone of the image covered by the persons' faces. See also 0041, 0043, 0050] (i) a temporal pattern behavior of each of the plurality of distinct features related to the one or more human properties [Despiegel: 0023, 0037-0040; distinct features related to human property as discussed above may include biometric features of a person] and (ii) temporal correlations between feature values of at least two of the plurality of distinct features related to the one or more human properties at each timestamp [Despiegel: 0023-0032; temporal detection information makes it possible to determine when (hour, minute, second) the image whereon the representative features have been detected has been captured. See also 0047], wherein the at least one machine learning baseline behavioral model is trained to identify individual anomalies in the temporal correlations between at least two of the plurality of distinct features; and [Despiegel: 0039-0040; different types of representative features are used (clothes, biometric features), the score of proximity is calculated by applying weighting to the representative features according to the types. The score of proximity is calculated using different algorithms according to the type of biometric features. Weighting is preferably assigned to each algorithm used for calculating the score of proximity. As such, the score provides consistency association and discrepancy which may be a form to identify anomalies per se, 0050-0058] 
evaluating a probability score generated by the at least one machine learning baseline behavioral model to identify an anomaly at the monitored physical location, [Despiegel: 0050-0058]
wherein the method is performed by at least one processing device comprising a processor coupled to a memory. [Despiegel: 0020]

Danila-Dumitrescu discloses invention relates to a network security and data normalisation system for a computer network, IT system or infrastructure and identifying abnormal user interactions within the monitored computer networks [Danila-Dumitrescu: Abstract]. Danila-Dumitrescu teaches analysis based on continuous time (as opposed to discrete time) may be used to analyse probabilities with more accuracy. Continuous time may allow for millisecond/nanosecond differences between actions to be detected. Because time is a continuous variable in the continuous time approach, where in continuous time, the analysis engine may compute much more precisely exact values for different times, such as one millisecond apart [Danila-Dumitrescu: 0231, 0233]. In addition, time series anomaly detection techniques may be used, such as change point statistics or WSARE algorithms. The supervised neural network may be trained to recognise patterns of events which may indicate that the user is unexpectedly changing their behaviour or marks a long term in their normal behaviour (the saved data relating to a user's normal behaviour may then be updated accordingly) [Danila-Dumitrescu: 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Danila-Dumitrescu with Despiegel to teach “substantially continuous time-series data”, for the reason to analyse probabilities with more accuracy.
Claim 2:  See Despiegel: 0009; discussing the method of claim 1, wherein the plurality of data sources comprises one or more of sensor devices at the monitored location, physiological sensor devices for one or more humans at the monitored location, a network device associated with the monitored location and a smart appliance at the monitored location.
Claim 3: Canceled
Claim 4:  See Despiegel: 0023-0032; discussing the method of claim 1, wherein the at least one machine learning baseline behavioral model is trained to identify individual anomalies in correlations between the plurality of distinct features at each timestamp. 
Claim 5:  As rejected in claim 1, Despiegel: 0023-0032 in view of Danila-Dumitrescu: 0233, 0236 [with the same motivation as in claim 1 for substantially continuous time-series data]; discussing the method of claim 1, wherein the substantially continuous time-series data for the plurality of distinct features is applied to the at least one machine learning baseline behavioral model as a data vector with a value for each distinct feature for a given timestamp. 
Claim 6:  Canceled

Claim 8:  Despiegel: 0023, 0050; discussing the method of claim 1, wherein the step of evaluating the probability score further comprises the step of evaluating the probability score for each of the distinct features.
Claim 9:  Despiegel: 0009, 0047; discussing the method of claim 1, wherein the processing step further comprises applying at least one 15 function to the data to obtain a plurality of time-series counters for the plurality of distinct features within the data.
Claim 10:	Despiegel teaches a computer program product, comprising a tangible machine-readable storage medium having encoded therein executable code of one or more software programs, wherein the one or more software programs when executed by at least one processing device perform the following steps: 
obtaining data from a plurality of data sources associated with a monitored location for storage into a data repository; [Despiegel: 0026-0028] 
processing the data to generate **substantially continuous time-series data [**as rejected under a secondary reference, discussed below] for a plurality of distinct features within the data; [Despiegel: 0019; distinct features can be given the broadest reasonable interpretation (BRI) as clothes, biometric features or face lines which is human properties per se]
applying the **substantially continuous time-series data [**as rejected under a secondary reference, discussed below] for the plurality of distinct features to at least one machine learning baseline behavioral model to obtain a probability distribution representing a behavior of the monitored location over time [Despiegel: 0024, 0051; i.e. temporal model], wherein an anomalous human presence at the monitored location is identified based on a deviation from the at least one machine learning baseline behavioral model [Despiegel: 0020; monitored physical location per BRI may include a device (i.e. camera, sensor) or place], and wherein the probability distribution comprises a multi-dimensional probability distribution representing one or more captured human properties, wherein the multi-dimensional probability distribution takes into account [Despiegel: 0032; positional information represents the dimensions of the zone of the image covered by the persons' faces. See also 0041, 0043, 0050] (i) a temporal pattern behavior of each of the plurality of distinct features related to the one or more human properties [Despiegel: 0023, 0037-0040; distinct features related to human property as discussed above may include biometric features of a person] and (ii) temporal correlations between feature values of at least two of the plurality of distinct features related to the one or more human properties at each timestamp [Despiegel: 0023-0032; temporal detection information makes it possible to determine when (hour, minute, second) the image whereon the representative features have been detected has been captured. See also 0047], wherein the at least one machine learning baseline behavioral model is trained to identify individual anomalies in the temporal correlations between at least two of the plurality of distinct features; and [Despiegel: 0039-0040; different types of representative features are used (clothes, biometric features), the score of proximity is calculated by applying weighting to the representative features according to the types. The score of proximity is calculated using different algorithms according to the type of biometric features. Weighting is preferably assigned to each algorithm used for calculating the score of proximity. As such, the score provides consistency association and discrepancy which may be a form to identify anomalies per se, 0050-0058] 
evaluating a probability score generated by the at least one machine learning baseline behavioral model to identify an anomaly at the monitored location. [Despiegel: 0050-0058]
Despiegel discloses a history of positional and temporal information is thus available and the checking of consistency makes it possible to detect an anomaly in the shooting. [Despiegel: 0009]. Temporal information is here the time which has elapsed between the detection of the representative features by the first camera and the detection of the representative features by the second camera [Despiegel: 0037]. Thus, Despiegel suggest generating and applying the substantially time-series data for the plurality of distinct features to at least one machine learning baseline behavioral model [Despiegel: 0024, 0051]. However, Despiegel did not clearly “substantially continuous time-series data”. 
Danila-Dumitrescu discloses invention relates to a network security and data normalisation system for a computer network, IT system or infrastructure and identifying abnormal user interactions within the monitored computer networks [Danila-Dumitrescu: Abstract]. Danila-Dumitrescu teaches analysis based on continuous time (as opposed to discrete time) may be used to analyse probabilities with more accuracy. Continuous time may allow for millisecond/nanosecond differences between actions to be detected. Because time is a continuous variable in the continuous time approach, where in continuous time, the analysis engine may compute much more precisely exact values for different times, such as one millisecond apart [Danila-Dumitrescu: 0231, 0233]. In addition, time series anomaly detection techniques may be used, such as change point 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Danila-Dumitrescu with Despiegel to teach “substantially continuous time-series data”, for the reason to analyse probabilities with more accuracy.
Claim 11:  Despiegel: 0023-0024, 0050-0058; discussing the computer program product of claim 10, wherein the at least one machine learning baseline behavioral model is trained to identify individual anomalies in correlations between the plurality of distinct features at each timestamp. 
Claim 12:  As rejected in claim 1, Despiegel: 0023-0032 in view of Danila-Dumitrescu: 0233, 0236 [with the same motivation as in claim 1 for substantially continuous time-series data]; discussing the computer program product of claim 10, wherein the substantially continuous time-series data for the plurality of distinct features is applied to the at least one machine learning baseline behavioral model as a data vector with a value for each distinct feature for a given timestamp.
Claim 13:  Canceled

Claim 15:	Despiegel teaches an apparatus, comprising: 
a memory; and [Despiegel: 0028]
at least one processing device, coupled to the memory, operative to implement the following steps:
obtaining data from a plurality of data sources associated with a monitored location for storage into a data repository; [Despiegel: 0026-0028]
processing the data to generate **substantially continuous time-series data  [**as rejected under a secondary reference, discussed below] for a plurality of distinct features within the data; [Despiegel: 0019; distinct features can be given the broadest reasonable interpretation (BRI) as clothes, biometric features or face lines which is human properties per se] 
applying the **substantially continuous time-series data [**as rejected under a secondary reference, discussed below] for the plurality of distinct features to at least one machine learning baseline behavioral model to obtain a probability distribution representing a behavior of the monitored location over time [Despiegel: 0024, 0051; i.e. temporal model], wherein an anomalous human presence at the monitored location is identified based on a deviation from the at least one machine learning baseline behavioral model [Despiegel: 0020; monitored physical location per BRI may include a device (i.e. camera, sensor) or place], and wherein the probability distribution comprises a multi-dimensional probability distribution representing one or more captured human properties, wherein the multi-dimensional probability distribution takes into account [Despiegel: 0032; positional information represents the dimensions of the zone of the image covered by the persons' faces. See also 0041, 0043, 0050] (i) a temporal pattern behavior of each of the plurality of distinct features  related to the one or more human properties [Despiegel: 0023, 0037-0040; distinct features related to human property as discussed above may include biometric features of a person] and (ii) temporal correlations between feature values of at least two of the plurality of distinct features related to the one or more human properties at each timestamp [Despiegel: 0023-0032; temporal detection information makes it possible to determine when (hour, minute, second) the image whereon the representative features have been detected has been captured. See also 0047], wherein the at least one machine learning baseline behavioral model is trained to identify individual anomalies in the temporal correlations between at least two of the plurality of distinct features; and [Despiegel: 0039-0040; different types of representative features are used (clothes, biometric features), the score of proximity is calculated by applying weighting to the representative features according to the types. The score of proximity is calculated using different algorithms according to the type of biometric features. Weighting is preferably assigned to each algorithm used for calculating the score of proximity. As such, the score provides consistency association and discrepancy which may be a form to identify anomalies per se, 0050-0058] 
evaluating a probability score generated by the at least one machine learning baseline behavioral model to identify an anomaly at the monitored location. [Despiegel: 0050-0058]
Despiegel discloses a history of positional and temporal information is thus available and the checking of consistency makes it possible to detect an anomaly in the 
Danila-Dumitrescu discloses invention relates to a network security and data normalisation system for a computer network, IT system or infrastructure and identifying abnormal user interactions within the monitored computer networks [Danila-Dumitrescu: Abstract]. Danila-Dumitrescu teaches analysis based on continuous time (as opposed to discrete time) may be used to analyse probabilities with more accuracy. Continuous time may allow for millisecond/nanosecond differences between actions to be detected. Because time is a continuous variable in the continuous time approach, where in continuous time, the analysis engine may compute much more precisely exact values for different times, such as one millisecond apart [Danila-Dumitrescu: 0231, 0233]. In addition, time series anomaly detection techniques may be used, such as change point statistics or WSARE algorithms. The supervised neural network may be trained to recognise patterns of events which may indicate that the user is unexpectedly changing their behaviour or marks a long term in their normal behaviour (the saved data relating to a user's normal behaviour may then be updated accordingly) [Danila-Dumitrescu: 0236]. As such, Danila-Dumitrescu obviously suggest “substantially continuous time-
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Danila-Dumitrescu with Despiegel to teach “substantially continuous time-series data”, for the reason to analyse probabilities with more accuracy.
Claim 16:  Despiegel: 0023-0024, 0050-0058; discussing the apparatus of claim 15, wherein the at least one machine learning baseline behavioral model is trained to identify individual anomalies in correlations between the plurality of distinct features at each timestamp. 

Claim 17:  As rejected in claim 1, Despiegel: 0023-0032 in view of Danila-Dumitrescu: 0233, 0236 [with the same motivation as in claim 1 for substantially continuous time-series data]; discussing the apparatus of claim 15, wherein the substantially continuous time-series data for the plurality of distinct features is applied to the at least one machine learning baseline behavioral model as a data vector with a value for each distinct feature for a given timestamp. 
Claim 18:  Canceled
Claim 19:  Despiegel: 0023, 0050; discussing the apparatus of claim 15, wherein the step of evaluating the probability score further comprises the step of evaluating the probability score for each of the distinct features.
Claim 20:  See Despiegel: 0023-0032; discussing the apparatus of claim 15, wherein the processing step further comprises applying at least one function to the data to 
Claim 21:  As rejected in claim 1, Despiegel: 0040-0043 in view of Danila-Dumitrescu: 0233, 0236 [with the same motivation as in claim 1 for substantially continuous time-series data]; discussing the method of claim 1, wherein the applying the substantially continuous time-series data for the plurality of distinct features to the at least one machine learning baseline behavioral model comprises applying a difference, between a predicted value of a given feature by a given machine learning baseline behavioral model and a measured value of the given feature, to an aggregate model. 
Claim 22:  As rejected in claim 1, Despiegel: 0040-0043 in view of Danila-Dumitrescu: 0233, 0236 [with the same motivation as in claim 1 for substantially continuous time-series data]; discussing the computer program product of claim 10, wherein the applying the substantially continuous time-series data for the plurality of distinct features to the at least one machine learning baseline behavioral model comprises applying a difference, between a predicted value of a given feature by a given machine learning baseline behavioral model and a measured value of the given feature, to an aggregate model. 
Claim 23:  As rejected in claim 1, Despiegel: 0040-0043 in view of Danila-Dumitrescu: 0233, 0236 [with the same motivation as in claim 1 for substantially continuous time-series data]; discussing the apparatus of claim 15, wherein the applying the substantially continuous time-series data for the plurality of distinct features to the at least one machine learning baseline behavioral model comprises applying a difference, 
Claim 24:  See Despiegel: 0009, 0050-0058; discussing the method of claim 1, wherein the temporal pattern behavior of each of the plurality of distinct features is used to identify at least one anomaly in one or more of a given distinct feature and a plurality of the distinct features

Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 1-2, 4-5, 7-12, 14-17, and 19-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEYNNA TRUVAN whose telephone number is (571)272-3851. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEYNNA TRUVAN
Examiner
Art Unit 2435



/L.TT/Examiner, Art Unit 2435                                                                                                                                                                                                        
/BAOTRAN N TO/Primary Examiner, Art Unit 2435